Citation Nr: 1524718	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  07-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for cervical spondylosis, status-post anterior cervical fusion (claimed as neck injury). 

3.  Entitlement to service connection for degenerative changes, lumbar spine (claimed as back injury).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant had active duty service from December 7, 1977 to December 30, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the appellant's service connection claims for PTSD and disorders of the neck and lumbar spine.  A service connection claim for carcinoid syndrome (claimed as intestinal condition due to stress), was also denied therein; but that matter was not appealed.  

As documented in a February 2015 statement, the Veteran has elected to withdraw from appeal the service connection claim for PTSD.  Accordingly, that claim will be formally dismissed herein.  She has also requested a Board hearing in conjunction with her remaining service connection claims for disorders of the neck and lumbar spine.  Accordingly, those claims must be remanded for scheduling her requested hearing.  

The Board notes that the appellant has a second issue on appeal involving the issue of entitlement to an effective date prior to September 13, 2004, for the award of service connection for major depressive disorder with panic disorder.  She presented testimony on this matter only at a Board video conference hearing held in February 2015.  This matter has a separate (later) docket number and as such, is the subject of a Board decision which will be issued separately for the claims addressed herein, as listed on the title page.  

This appeal has been processed utilizing the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

In February 2015, the appellant filed a claim for a special rating due to sexual dysfunction.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for cervical spondylosis, status-post anterior cervical fusion (claimed as neck injury); and for degenerative changes, lumbar spine (claimed as back injury] are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

In February 2015, prior to the promulgation of a decision by the Board, the appellant's representative informed VA that the appellant wished to withdraw from appellate consideration a service connection claim for PTSD.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal relating to the service connection claim for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a rating action issued in November 2005, the RO denied service connection for PTSD.  A timely NOD was filed in January 2006.  A Statement of the Case was issued in March 2007 and the appellant perfected the appeal with the filing of a substantive appeal in May 2007, giving appellate status to the claim. 

In a February 2015 statement from the appellant's representative, it was requested that the aforementioned service connection claim be withdrawn from appellate consideration, per her request.  Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to the service connection claim for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it must be dismissed.


ORDER

The appeal relating to the service connection claim for PTSD is dismissed.


REMAND

Additional action is required in conjunction with the remaining issues of appeal; entitlement to service connection for cervical spondylosis, status-post anterior cervical fusion (claimed as neck injury), and entitlement to service connection for degenerative changes, lumbar spine (claimed as back injury.

In her May 2007 substantive appeal, the appellant indicated that she did not want a Board hearing in conjunction with the service connection claims for neck and low back disorders.  In subsequent correspondence from the appellant's representative dated in February 2015, it was noted that the appellant wished to be scheduled for a hearing to address the remaining issues on appeal involving service connection claims for disorders of the neck and low back.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules both travel Board and video-conference hearings, a remand of this matter for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should initially provide the appellant with the available options for presenting hearing testimony and should ascertain and document her hearing preference for the file.  Thereafter, schedule the appellant for her preferred type of hearing in accordance with her request.  The appellant should be notified in writing of the date, time and location of the hearing, and this information should be added to the record.  See 38 C.F.R. § 20.704(b) (2014).  

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


